             Case 5:18-cv-01605-NC Document 127-1 Filed 06/05/20 Page 1 of 3




1    JOHN L. BURRIS, Esq., SBN 69888
2
     MELISSA C NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Center
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    John.Burris@johnburrislaw.com
     Melissa.Nold@johnburrislaw.com
7
     Attorneys for Plaintiff
8

9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12                                                       CASE NO.: 5:18:cv-01605
13   MICHELLE MONDRAGON, individually and
     as Successor-in-Interest to Decedent ELENA          DECLARATION OF MELISSA NOLD IN
14   MONDRAGON,                                          SUPPORT OF PLAINTIFF’S MOTION TO
                                                         QUASH AND/OR IN THE ALTERNATIVE,
15                              Plaintiff,               MOTION FOR PROTECTIVE ORDER,
                                                         AND SANCTIONS.
16         vs.
     CITY OF FREMONT, et al,
17

18                             Defendants.

19

20
     I, MELISSA NOLD, declare:
21

22
        1. I am counsel of record in this matter. I am over the age of eighteen (18) years. I have
23
            personal knowledge of the facts contained in this declaration, and if called upon to testify I
24

25
            could and would testify competently as to the truth of the facts contained herein.

26

27

28
         Case 5:18-cv-01605-NC Document 127-1 Filed 06/05/20 Page 2 of 3




     2. Exhibit 1 is a true and correct copy of the joint press released distributed on March 16, 2020,
1

2       by the counties of Alameda, San Francisco, and others, announcing the imposition of a

3       mandatory shelter in place was announced, starting March 17, 2020.
4
     3. Plaintiff’s counsel’s office is located in Alameda County.
5

6    4. On March 16, 2020, the Law Offices of John L. Burris closed its office in compliance with
7
        the mandatory stay at home orders.
8

9
     5. On March 17, 2020, matters of litigation commenced, in limited work from home capacities,

10      with counsel exchanging necessary documents electronically.
11
     6. Exhibit 3 is a true and correct copy of the March 18, 2020 email exchange between
12
        Defendants’ counsel Gregory Fox and Plaintiff’s counsel Melissa Nold, regarding the
13

14      deposition of witnesses to unrelated crimes.

15   7. Exhibit 4 is a true and correct copy of the March 30, 2020, email exchange between
16
        Defendants’ counsel Gregory Fox and Plaintiff’s counsel Melissa Nold, regarding counsel’s
17
        issues receiving mail due to office closure.
18
     8. Exhibit 5 is a true and correct copy of the April 6, 2020 email exchange between Defendants’
19

20      counsel Gregory Fox and Plaintiff’s counsel Melissa Nold, wherein Fox indicates his

21      awareness of Nold’s illness and suggests a 30 day stay.
22
     9. On May 19, 2020, I returned to the office after recovering from my Covid-19 illness and
23
        discovered correspondence from First Legal, regarding twenty (20) subpoenas they received
24

25
        from Defendants and inquiring if I wished to obtain copies of the documents.

26   10. On May 19, 2020, I contacted First Legal and discovered that most of the documents had
27
        already been produced.
28
             Case 5:18-cv-01605-NC Document 127-1 Filed 06/05/20 Page 3 of 3




        11. Exhibit 6 is a true and correct copy of the May 20, 2020 email exchange between Defendants’
1

2           counsel Gregory Fox and Plaintiff’s counsel Melissa Nold, wherein I notified Fox of

3           Plaintiff’s objections for violations of Federal Rules of Civil Procedure Rule 45 and Fox
4
            indicated he would get back to me.
5
        12. Fox never provided a substantive response to my May 20, 2020 notification that he violated
6

7
            the Federal Rule of Civil Procedure.

8       13. On May 22, 2020, Defendants provided Plaintiff an updated Initial Disclosure, describing
9           thirty (30) potential witnesses who witnessed or investigated wholly unrelated incidents that
10
            Defendants are seeking to introduce at trial.
11

12          The foregoing is true and accurate to the best of my knowledge.

13

14
     Dated: June 4, 2020                           /s/Melissa C. Nold
15
                                                   MELISSA C. NOLD
16
                                                   ATTORNEY AT LAW
17

18

19

20

21

22

23

24

25

26

27

28
